DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, in line 6, and in claim 3, "the at least one light" should be changed to --the at least one charge indicating light-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montebovi [US 7,952,487].

Regarding claim 2, Montebovi discloses the at least one light is configured to indicate the charging level by changing the color emitted from the light to indicate different charging levels (figures 3, 5, 7A, and 7B).
Regarding claim 3, Montebovi discloses said at least one light comprises a plurality of discrete LED lights (figures 7A and 7B).
Regarding claim 4, Montebovi discloses the plurality of LED lights are clustered in groups of three or more lights and each LED in each cluster has a distinct color and each color indicates a charge level (figure 7A).
Regarding claim 6, Montebovi discloses the plurality of LED lights are arranged along a length dimension of the cable body (figure 7A).
Regarding claim 8, Montebovi discloses the plurality of LED lights are configured to indicate the level of charge of the battery by flashing at different rates to indicate the level of charge of the battery (column 11 lines 10-33).
Regarding claim 9, Montebovi discloses the plurality of LED lights are individually capable of displaying multiple colors to indicate charge level (column 10 lines 1-23).

Regarding claim 11, Montebovi discloses the control circuit [420] is powered from an electrical charger that converts AC power to DC power and which also provides power to the control circuit (column 6 lines 35-41).
Regarding claim 12, Montebovi discloses the control circuit being operable using a plurality of controls to provide among other functions, the turning on and off functions and brightness control functions (column 7 lines 60-67, column 8 lines 1-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montebovi [US 7,952,487].
Regarding claim 5, Montebovi discloses the colors include orange, green and red (figure 7A), but not clearly including yellow.

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine color LEDs including yellow for purpose of providing an advantageous way of indicating level of battery charging.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montebovi [US 7,952,487] in view of Luk et al. [US 2004/0037080].
Regarding claim 7, Montebovi discloses the plurality of LED lights are arranged (figures 7A, 7B), but not to spiral around the cable body.
Luk et al. teaches, in figure 1, PCB 24 with LED string 36 being spiral (paragraph 0064).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the LEDs of Montebovi with LEDs being spiral as taught by Luk et al. for purpose of providing a flexible LED lighting strip that can accomplish the functions of known rope lights, cove lighting, and signage lighting with greater energy efficiency and omni-directional light dispersion with color mixing, color changing, and color chasing capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2017/0321853 discloses, in figure 1, a USB cable charger.
U.S. 2013/0193911 discloses charging cables 14, 16, and a charger housing 20 including a power indicator means 28 (figure 1).
U.S. 2013/0201641 discloses a charging cable 100 having an in-line controller 115, which includes LEDs 117 (figures 1 and 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875